Morse, J.
The proceedings to be reviewed in this *251case were taken for the purpose of laying out and establishing a highway on the town line, between the townships of Sheridan and Grant,'in the county of Clare.
The petition, which is the foundation of the proceedings, was signed by the requisite number of freeholders from each of the townships, but the further action taken was by the commissioner of highways of the township of Sheridan alone, and to whom the petition was directed.
The statute provides that highways upon township lines must be laid out by the joint action of the commissioners of both townships, and the proceedings of such commissioners must be filed and recorded in both townships, with the township clerk. How. Stat. §§ 1296, 1305.
The proceedings are illegal and void, and must be quashed, with costs.
The other Justices Concurred.